J-S84028-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: D.M.M., A       :   IN THE SUPERIOR COURT OF
 MINOR                               :        PENNSYLVANIA
                                     :
                                     :
 APPEAL OF: L.M., MOTHER             :
                                     :
                                     :
                                     :
                                     :   No. 1234 MDA 2017

                   Appeal from the Decree July 11, 2017
  In the Court of Common Pleas of Berks County Orphans' Court at No(s):
                                  85404

 IN THE INTEREST OF: I.M.M., A       :   IN THE SUPERIOR COURT OF
 MINOR                               :        PENNSYLVANIA
                                     :
                                     :
 APPEAL OF: L.M., MOTHER             :
                                     :
                                     :
                                     :
                                     :   No. 1268 MDA 2017

                   Appeal from the Decree July 11, 2017
  In the Court of Common Pleas of Berks County Orphans' Court at No(s):
                                  85405

 IN THE INTEREST OF: A.M.M., A       :   IN THE SUPERIOR COURT OF
 MINOR                               :        PENNSYLVANIA
                                     :
                                     :
 APPEAL OF: L.M., MOTHER             :
                                     :
                                     :
                                     :
                                     :   No. 1269 MDA 2017

                   Appeal from the Decree July 11, 2017
  In the Court of Common Pleas of Berks County Orphans' Court at No(s):
                                  85406

 IN THE INTEREST OF: L.M.M., A       :   IN THE SUPERIOR COURT OF
 MINOR                               :        PENNSYLVANIA
J-S84028-17


                                     :
                                     :
 APPEAL OF: L.M., MOTHER             :
                                     :
                                     :
                                     :
                                     :   No. 1270 MDA 2017

                   Appeal from the Decree July 11, 2017
  In the Court of Common Pleas of Berks County Orphans' Court at No(s):
                                  85407,
                                DP-223-12

 IN THE INTEREST OF: D.M., A         :   IN THE SUPERIOR COURT OF
 MINOR                               :        PENNSYLVANIA
                                     :
                                     :
 APPEAL OF: L.M., MOTHER             :
                                     :
                                     :
                                     :
                                     :   No. 1271 MDA 2017

                   Appeal from the Decree July 11, 2017
  In the Court of Common Pleas of Berks County Orphans' Court at No(s):
                                  85408

 IN THE INTEREST OF: L.M.M., A       :   IN THE SUPERIOR COURT OF
 MINOR                               :        PENNSYLVANIA
                                     :
                                     :
 APPEAL OF: L.M., MOTHER             :
                                     :
                                     :
                                     :
                                     :   No. 1272 MDA 2017

                   Appeal from the Decree July 11, 2017
  In the Court of Common Pleas of Berks County Orphans' Court at No(s):
                                  85409

 IN THE INTEREST OF: J.M.M., A       :   IN THE SUPERIOR COURT OF
 MINOR                               :        PENNSYLVANIA
                                     :
                                     :
 APPEAL OF: L.M., MOTHER             :

                                  -2-
J-S84028-17


                                        :
                                        :
                                        :
                                        :    No. 1273 MDA 2017

                   Appeal from the Decree July 11, 2017
  In the Court of Common Pleas of Berks County Orphans' Court at No(s):
                                  85410

 IN THE INTEREST OF: D.M.M., A          :    IN THE SUPERIOR COURT OF
 MINOR                                  :         PENNSYLVANIA
                                        :
                                        :
 APPEAL OF: L.M., MOTHER                :
                                        :
                                        :
                                        :
                                        :    No. 1274 MDA 2017

                   Appeal from the Decree July 11, 2017
  In the Court of Common Pleas of Berks County Orphans' Court at No(s):
                                  85411

 IN THE INTEREST OF: L.M., A            :    IN THE SUPERIOR COURT OF
 MINOR                                  :         PENNSYLVANIA
                                        :
                                        :
 APPEAL OF: L.M., MOTHER                :
                                        :
                                        :
                                        :
                                        :    No. 1275 MDA 2017

                   Appeal from the Decree July 11, 2017
  In the Court of Common Pleas of Berks County Orphans' Court at No(s):
                                  85412,
                                DP-447-15


BEFORE: SHOGAN, J., LAZARUS, J., and OTT, J.

MEMORANDUM BY LAZARUS, J.:                        FILED JANUARY 26, 2018

      L.M. (“Mother”) appeals from the trial court’s decrees involuntarily

terminating her parental rights to her nine minor children, D.M.M. (born 6/05),


                                     -3-
J-S84028-17



I.M.M. (born 6/06), A.M.M. (born 5/07), L.M.M. (born 4/09), D.M. (born 1/11),

L.M.M. (born 12/11), J.M.M. (born 2/13), D.M.M. (born 9/14), and L.M. (born

10/15) (collectively “Children”).1 After careful review, we affirm.

       On December 15, 2015, Berks County Children and Youth Services

(CYS) petitioned for emergency custody of Children due to concerns about

their health and developmental limitations. CYS first became involved with

Mother in July 2006 amidst allegations of lack of basic needs for Children,

parents’ drug and alcohol use, inappropriate parenting skills, inappropriate

physical discipline, unsuitable housing, lack of parental supervision, domestic

violence between Mother and Father,2 and medical neglect.3 Mother tested

positive for benzodiazepine and marijuana upon the birth of L.M.      Children

were adjudicated dependent on December 23, 2015, and placed in temporary

custody of CYS.
____________________________________________


1 Due to the divided interests of several of Children regarding placement, two
separate attorneys were hired to represent Children’s legal interests. See
N.T. Termination Hearing, 6/26/17, at 32. See 23 Pa.C.S. § 2313(a)
(requiring appointment of counsel who serves child’s legal interests in
contested, involuntary termination of parental rights proceedings). See also
In re Adoption of L.B.M., 161 A.3d 172 (Pa. 2017) (highlighting fact that in
termination of parental rights cases, law acknowledges two separate and
distinct categories of interests: child’s legal interests, which are synonymous
with child’s preferred outcome, and child's best interests, which trial court
must determine and which is guided by statutes and rules).
2 Father’s parental rights to Children were also involuntarily terminated. He
is not a party to this appeal.

3 In July 2015, a bench warrant was issued for Mother after she failed to
appear for a dependency hearing. N.T. Termination Hearing, 7/10/17, at 15.



                                           -4-
J-S84028-17



        As part of her family service plan (FSP), Mother was ordered to

cooperate with parenting education, obtain domestic violence, drug and

alcohol, and mental health evaluations and comply with any recommended

treatments, random urinalysis, casework sessions, obtain and maintain stable

housing and income, keep CYS informed regarding any changes in residence

or income, and act appropriately during visitation with Children. Caseworkers

who were present during Mother’s supervised visits with Children described

her as disrespectful, defiant, and someone who blatantly refused to follow

routines recommended during the visits.4 N.T. Termination Hearing, 6/26/17,

at 16. On September 15, 2016, CYS moved to have Mother’s visits with three

of her children suspended due to her negative behaviors. After a hearing, the

court suspended Mother’s visitation with regard to all nine Children. Mother’s

last contact with Children was in October 2016.

        On March 28, 2017, CYS filed petitions to involuntarily terminate

Mother’s parental rights to Children pursuant to sections 2511(a)(1), (2), (5),

(8),5 and (b) of the Adoption Act.6 After hearings held on June 26, 2017, and

____________________________________________


4 The police were called to one of the supervised visits after Mother had
threatened one of the caseworkers with physical harm. N.T. Termination
Hearing, 6/26/17, at 54.

5 We note that “[w]ith respect to any petition filed pursuant to subsection
(a)(1), (6) or (8), the court shall not consider any efforts by the parent to
remedy the conditions described therein which are first initiated subsequent
to the giving of notice of the filing of the petition.” 23 Pa.C.S. § 2511(b).

6   23 Pa.C.S. §§ 2101-2910.


                                           -5-
J-S84028-17



July 10, 2017, the court entered final decrees involuntarily terminating

Mother’s parental rights to Children. Mother filed a timely notice of appeal,

raising the following issues for our consideration:

      (1)   The trial court erred in involuntarily terminating the
            Mother’s parental rights where it was not supported by clear
            and convincing evidence when the Mother completed a
            substantial portion of her family service plan goals.

      (2)   The trial court erred in involuntarily terminating the
            Mother’s parental rights where the Mother had consistently
            visited her children and there was a bond between the
            Mother and Children and termination of parental rights could
            have a negative effect on the developmental, physical and
            emotional needs of the children and where some of the
            children expressed the desire to return home to the care of
            Mother.

Appellant’s Brief, at 5 (renumbered for ease of disposition).

      In her first issue, Mother argues that termination was improper where

she completed a substantial portion of her FSP goals. Specifically, she claims

that termination under section 2511(a) was in error where she participated in

parenting classes and mental health treatment and obtained appropriate

housing and financial support for Children.

      In a proceeding to terminate parental rights involuntarily, the
      burden of proof is on the party seeking termination to establish
      by clear and convincing evidence the existence of grounds for
      doing so. The standard of clear and convincing evidence is defined
      as testimony that is so “clear, direct, weighty and convincing as
      to enable the trier of fact to come to a clear conviction, without
      hesitance, of the truth of the precise facts in issue.” It is well
      established that a court must examine the individual
      circumstances of each and every case and consider all
      explanations offered by the parent to determine if the evidence in
      light of the totality of the circumstances clearly warrants
      termination.


                                     -6-
J-S84028-17



In re adoption of S.M., 816 A.2d 1117, 1122 (Pa. Super. 2003) (citation

omitted).

      The grounds for termination of parental rights under section 2511(a)(2),

due to parental incapacity that cannot be remedied, are not limited to

affirmative misconduct; to the contrary, those grounds may include acts of

refusal as well as incapacity to perform parental duties. In re A.L.D., 797

A.2d 326 (Pa. Super. 2002). “Parents are required to make diligent efforts

towards the reasonably prompt assumption of full parental responsibilities.”

Id. at 340.     Furthermore, under section 2511(a)(2), the petition for

involuntary termination must prove (1) repeated and continued incapacity,

abuse, neglect or refusal; (2) that such incapacity, abuse, neglect or refusal

caused the child to be without essential parental care, control or subsistence;

and (3) that the cause of the incapacity, abuse, neglect or refusal cannot or

will not be remedied. In Interest of Lilley, 719 A.2d 327, 330 (Pa. Super.

1998).

      Based on the record, CYS proved by clear and convincing evidence that

Mother repeatedly and continually refused to perform her parental duties, that

this refusal caused Children to be without essential care, control or

subsistence, and that she is incapable of remedying this situation.      Here,

Mother poorly attended treatment that was part of her FSP, stopped attending

random urinalysis, minimally progressed with treatments, behaved in such a

belligerent and violent manner that caseworkers were unable to provide her

parenting instruction, made supervised visits with Children almost impossibly

                                     -7-
J-S84028-17



difficult, was barred from family service organizations due to her threatening

behavior, and caused her visitation with Children to be suspended as a result

of her aggressive and undermining behavior.

      Moreover, professionals opined that Mother is not capable of providing

for her needy Children due to her erratic behaviors and severe mental health

issues (depression, anxiety, and anger/rage). Mother’s lack of parenting has

had such deleterious effects on Children that a CYS caseworker testified

Children will need services until they are 18 years of age, if not further in life;

Children were so far behind in everyday life skills when they were placed in

CYS’ custody that some children were afraid of water and bathing, and one

did not even recognize her own name. N.T. Termination Hearing, 6/26/17, at

66.   When Children were in Mother and Father’s care there were truancy

issues, missed medical appointments and a lack of basic provisions for some

children. Id. at 66-67 (“I don’t think there was bedding for everyone.”); N.T.

Termination Hearing 7/10/17, at 124 (“We [were]n’t even able to find a jacket

[for each child].”); id. at 131 (“[T]hey did not have shoes and socks. All of

the children.”).

      In sum, Mother has simply ignored her Children’s basic, let alone special,

needs.   She is a master at placing blame on others and is incapable of

recognizing   the   harmful   affects   her   behaviors   have   upon    Children.

Accordingly, the trial court properly determined that Mother’s rights should be




                                        -8-
J-S84028-17



terminated under section 2511(a)(2),7 where she is unable to meet Children’s

needs in a safe, healthy manner. See In re Adoption of M.A.B., 166 A.3d

434 (Pa. Super. 2017).

       Mother next contends that the court improperly terminated her parental

rights under section 2511(b) where there was a demonstrated bond between

her and Children, where she deeply loved her children, and where severing

the parent-child bond would have a negative effect on Children emotionally,

developmentally and physically.

       Testimony established that Mother does have a bond with three of her

children. However, even where there is a demonstrated parent-child bond, a

trial court is obligated under section 2511(b) to “consider the developmental,

physical and emotional needs and welfare of” the Children.         23 Pa.C.S. §

2511(b).

       In In re M.A.B., supra, our Court stated:

       Section 2511(b) requires the Orphans’ Court to consider
       “[i]ntangibles such as love, comfort, security, and stability . . .
       when inquiring about the needs and welfare of the child. The court
       must also discern the nature and status of the parent-child bond,
       paying close attention to the effect on the child of permanently
       severing the bond.” In re C.P., 901 A.2d [516,] 520 [(Pa. Super.
       2006)]. See also In re T.S.M., [] 71 A.3d 251, 267 (Pa. 2013)
       (same); In re Adoption of G.L.L., [] 124 A.3d 344, 349 (Pa.
____________________________________________


7  In its Pa.R.A.P. 1925(a) opinion, the trial court states that “the grounds for
terminating parental rights under Section 2511(a)(2) [have been met[.]” Trial
Court Opinion, 8/11/17, at 14-15. While the court also terminated parental
rights under sections (1), (5), and (8), we can affirm the trial court’s decision
regarding the termination of parental rights with regard to any singular
subsection of section 2511(a). In re B.L.W., 843 A.2d 380, 384 (Pa. Super.
2004) (en banc).

                                           -9-
J-S84028-17


      Super. 2015) (noting that . .       . Orphans’ court must analyze
      whether . . . relationship with     . . . parents is “necessary and
      beneficial.”) (citation omitted).    The extent of the bond-effect
      analysis necessarily depends         upon the unique facts and
      circumstances of the particular     case. In re K.Z.S., 946 A.2d
      [753,] 763 [(Pa. Super. 2008)].

          While a parent’s emotional bond with his or her child is a
          major aspect of the subsection 2511(b) best-interest
          analysis, it is nonetheless only one of many factors to be
          considered by the court when determining what is in the
          best interest of the child. The mere existence of an
          emotional bond does not preclude the termination of
          parental rights. Rather, the orphans’ court must
          examine the status of the bond to determine whether
          its termination “would destroy an existing, necessary
          and beneficial relationship.” In re Adoption of T.B.B.,
          [] 835 A.2d 387, 397 (Pa. Super. 2003). . . . In addition
          to a bond examination, the trial court can equally emphasize
          the safety needs of the child, and should also consider the
          intangibles, such as the love, comfort, security, and stability
          the child might have with the foster parent. Additionally,
          this Court [has] stated that the trial court should consider
          the importance of continuity of relationships and whether
          any existing parent-child bond can be severed without
          detrimental effects on the child.

      In re N.A.M., 33 A.3d at 103 (some citations and quotation marks
      omitted).

In re Adoption of M.A.B., 166 A.3d at 448 (headnotes omitted) (emphasis

added).

      Instantly, the trial court concluded that terminating Mother’s parental

rights under section 2511(b) “would have no detrimental effect on any of her

children. Life for her children, while in Mother’s care, could be summed up in

one word, ‘chaos.’” Trial Court Opinion, 8/30/17, at 16; see N.T. Termination

Hearing, 6/26/17, at 67 (caseworker testifying that there would be no

detriment to Children if parental rights were terminated). Mother’s bond with


                                      - 10 -
J-S84028-17



her oldest child, D.M.M., is merely protective in nature; there was no evidence

showing that the parent-child bond was healthy. Id. Mother’s bond with her

next oldest child, I.M.M., is unhealthy; he is comfortable with his foster

parents who meet his special needs. Id. at 17.         In sum, the caseworkers’

overall testimony evidenced the fact that all Children are making substantial

emotional, developmental and educational progress with their foster parents.

Most of the Children have special needs, ranging from autism/severe

developmental delays and bipolar disorder to extreme anger issues, which are

being addressed by their foster parents. Foster parents have developed a

secure, healthy bond with Children.

      Based upon the evidence at the termination hearings, it is evident that

any demonstrated bond between Mother and Children is not beneficial.

M.A.B., supra. In fact, it is detrimental and toxic to their development. As

the trial court noted, this case “presented some of the most challenging

circumstances [it has] seen.” Id. at 20. One of the attorneys appointed to

represent Children noted that they were in “horrible shape.” Id. “While three

of [Mother’s] older children may miss Mother, severing this unhealthy bond

will not only not be detrimental, it will be the first step on the path to a normal

childhood for each of them.” Id. To obstruct this path would be an abuse of

our discretion.

      Decrees affirmed.




                                      - 11 -
J-S84028-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/26/2018




                          - 12 -